Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The Amendment filed 22 February 2021 overcomes the rejections under 35 USC 103.  The closest prior art of record is Adams et al. (US Publication No. 2002/0081622), Rasmussen et al. (US Publication No. 2010/0075376), Lant et al. (US Publication No. 2016/0319225) and GenBank Accession No. WP_025361737.1.
	Adams et al. describe a DNase B from Streptococcus pyogenes.  Also described is a nucleic acid encoding the DNase B, an expression construct and expression vector comprising the nucleic acid, a host cell comprising expression vector, and a process for producing the DNase B by culturing the host cell, including purifying the DNase B produced.  Appropriate host cells include E. coli, Staphylococcus, Streptococcus or Streptomyces cells.
Rasmussen et al. describe host cells for expressing DNases.  Appropriate host cells include Acremonium, Aspergillus, Aureobasidium, Bjerkandera, Ceriporiopsis, Chrysosporium, Coprinus, Coriolus, Cryptococcus, Filibasidium, Fusarium, Humicola, Magnaporthe, Mucor, Myceliophthora, Neocallimastix, Neurospora, Paecilomyces, Penicillium, Phanerochaete, Phlebia, Piromyces, Pleurotus, Schizophyllum, Talaromyces, Thermoascus, Thielavia, Tolypocladium, Trametes, and Trichoderma cells.
Lant et al. describe methods for cleaning textiles by contact with an aqueous solution comprising a nuclease enzyme such as a DNase.  The aqueous solution may include detergent adjunct ingredient.
i.e., a DNase) from Kutzneria albida.  The GenBank protein comprises a sequence which has 100% sequence identity with SEQ ID NO: 9 of the present application.
 None of the prior art of record teaches or suggests modifying any of the DNases described by Adams et al., Rasmussen et al., Lant et al. or GenBank Accession No. WP_025361737.1. such that the DNase has at least 95% sequence identity with SEQ ID NO: 3 of the present application, or at least 90% sequence identity with SEQ ID NO: 6 of the present application.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-36 have been cancelled.  Claims 37-55 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD C EKSTROM whose telephone number is (313)446-4882.  The examiner can normally be reached on M-F 8am-6pm EDT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD C EKSTROM/Primary Examiner, Art Unit 1652